     Case 3:20-cv-00939-MEM Document 24 Filed 03/29/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE MICHAEL FREIN and           :
DEBORAH FREIN,
                                   :
              Plaintiffs                CIVIL ACTION NO. 3:20-939
                                   :
     v.                                      (JUDGE MANNION)
                                   :
PENNSYLVANIA STATE POLICE,
PIKE COUNTY DISTRICT       :
ATTORNEY’S OFFICE, RAY
TONKIN and JOHN/JANE       :
DOE I-IV,
                           :
            Defendants
                           :


                              ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1) The Pike County defendants’ motion to dismiss the plaintiffs’

      complaint (Doc. 7) is GRANTED.

    (2) The State Police defendants’ motion to dismiss the plaintiffs’

      complaint (Doc. 15) is GRANTED.
         Case 3:20-cv-00939-MEM Document 24 Filed 03/29/21 Page 2 of 2




       (3) The plaintiffs’ complaint (Doc. 1) is DISMISSED.

       (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Court
DATE: March 29, 2021
20-939-01-ORDER




                                     -2-
